DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 3/23/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
In the response from applicant on the restriction requirement on 2/4/2022, applicant agrees to withdraw inventions of group 2-3 (claims 16-20) and elects group 1 (claims 1-15). Hence Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “at least one of” (line 7) is vague and renders the claims indefinite. The term specifies that claimed variable radius mirror further may comprise one of structure limitations: (a) a plurality of steps on the inner surface, (b) a cooling cavity in the deformable face and (c) a sidewall of the ring. However, depending claims, claims 2-5 regarding the steps of (a), claims 6-9 regarding the cooling cavity of (b), and claims 10-11 regarding the sidewall of (c); appears that claimed variable radius mirror should comprise all of structure limitations of (a), (b) and (c). The claiming scope is unclear.

Claims 2-15 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 3, the term of “the depth” (line 1) is vague and renders the claims indefinite. claim 3 depends on claim 1, wherein claiming “a plurality of steps” (line 8). It is unclear the term of “the depth” corresponding to which one of the plurality of steps.

Claim 4 has the same undefined issue (line 1) as that of claim 3.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Andreasen (US 20140368939).

Regarding Claim 1, Andreasen teaches a variable radius mirror (abstract; fig. 1) comprising: 

a mirror element (fig. 1A, 105) comprising: 
a deformable face having an outer surface with a reflective element (fig. 1A, 105; ¶[0037], line 1-10, mirrored film 105 comprises a thin sheet of biaxially-oriented polyethylene terephthalate (also known as Mylru®) which has been coated with a thin layer of metal. In some embodiments, the metal is gold. In some embodiments, the metal is aluminum), the deformable face being deformable in response to a pressure applied by a pressure medium acting on an inner surface of the deformable face (¶[0043], line 1-14, a peristaltic pump 108 is used to reduce the fluid pressure (such as air pressure) in the enclosed chamber 107, causing the mirrored film 105 to deform into a rough parabola. In other embodiments, the mirror film 105 is deformed into a rough hyperbola. In other embodiments, the mirror film 105 is deformed into a rough spheroid. In other embodiments, the mirror film 105 is deformed into another optically suitable shape); 

a ring extending around a perimeter of the deformable face and protruding from the inner surface of the deformable face (fig. 1A, 109); and 

at least one of: 

a plurality of steps recessed into the inner surface of the deformable face, each of the plurality of steps recessed at a different depth relative to the inner surface of the deformable face; 
a cooling cavity between the outer surface and the inner surface of the deformable face, the cooling cavity comprising a pair of manifolds fluidly connected to each other and each having a first curved end wall spaced apart from a second curved end wall; and 

a sidewall of the ring having a curved inner surface and a curved outer surface (fig. 1A, 109, also see fig. 1D and fig. 4).

Regarding Claims 2-5, for the claimed of a variable radius mirror of claim 1, in the case of wherein further comprising the one of a sidewall of the ring,--may not having steps on the inner surface, claims 2-5 regarding the plurality of steps on the inner surface become irrelevant. 

Regarding Claims 6-9, for the claimed of a variable radius mirror of claim 1, in the case of wherein further comprising the one of a sidewall of the ring, --may not having the cooling cavity, claims 6-9 regarding the cooling cavity become irrelevant. 

Regarding Claim 10, Andreasen teaches the variable radius mirror according to claim 1, wherein a thickness of the sidewall between the curved inner surface and the curved outer surface is uniform (fig. 1A, 109, also see fig. 1D and fig. 4).

Regarding Claim 11, Andreasen teaches the variable radius mirror according to claim 1, wherein the sidewall of the ring is shaped as an outer surface of a toroid (fig. 1A, 109, also see fig. 1D and fig. 4).

Regarding Claim 12, Andreasen teaches the variable radius mirror according to claim 1, wherein the mirror element is made from a metal material having an elastic modulus less than or equal to 100 GPa (¶[0037], line 1-10, mirrored film 105 comprises a thin sheet of biaxially-oriented polyethylene terephthalate (also known as Mylru®) which has been coated with a thin layer of metal. In some embodiments, the metal is gold. In some embodiments, the metal is aluminum; --- an elastic modulus for aluminum is about 70 GPa).

Regarding Claim 13, Andreasen teaches the variable radius mirror according to claim 12, wherein the metal material is aluminum or an aluminum alloy (¶[0037], line 1-10, mirrored film 105 comprises a thin sheet of biaxially-oriented polyethylene terephthalate (also known as Mylru®) which has been coated with a thin layer of metal. In some embodiments, the metal is gold. In some embodiments, the metal is aluminum),.

Regarding Claim 14, Andreasen teaches the variable radius mirror according to claim 1, further comprising a base element connected to the ring of the mirror element, and a pressure cavity defined between the mirror element and the base element (fig. 1A, 107 and bottom portion of 107).

Regarding Claim 15, Andreasen teaches the variable radius mirror according to claim 14, wherein the base element has at least one passage in fluid communication with the pressure cavity (fig. 1A, 108 to 107; also see fig. 2, 208, 207).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:  
   
(a) Aoki et al (US 20070165312) is cited for the teaching deformable mirror, a plurality of steps on the inner surface, concentric ring steps and widths and depths of the steps (abstract; fig. 2, fig. 4, fig. 6 and fig. 7).

(b) Exel (US 6877869) is cited for the teaching a mirror comprising a cooling cavity, cooling channels, curved walls and manifolds (abstract; figs. 1-4).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872